Citation Nr: 9929522	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  94-37 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral eye 
disorder.

3.  Entitlement to service connection for residuals of 
exposure to polyurethane paint.

4.  Entitlement to service connection for residuals of 
exposure to asbestos.

5.  Entitlement to an initial compensable evaluation for 
residual scars of the left temple and top of the left eye.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart





ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active military service from October 1985 to 
July 1992 has been verified.  His DD Form 214 shows more than 
13 years of active service.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board in April 1999 remanded the case to the RO for 
clarification regarding a question of timeliness of appeal.  
The matter was resolved administratively in May 1999 and the 
case has been returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
bilateral hearing loss, a bilateral eye disorder, residuals 
of exposure to polyurethane paint and for residuals of 
exposure to asbestos are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.

2.  The residual scars of the left temple and the top of the 
left eye are well healed and not disfiguring; interference 
with employment has not been reported.




CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
bilateral hearing loss, a bilateral eye disorder, residuals 
of exposure to polyurethane paint and for residuals of 
exposure to asbestos are not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  The criteria for an initial compensable disability rating 
for residual scars of the left temple and top of the left eye 
have not been met. .  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.21, 4.118; 
Diagnostic Code 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a bilateral hearing loss, a bilateral eye 
disorder, residuals of exposure to 
polyurethane paint, and residuals of 
exposure to asbestos.

Factual Background

The service medical records show an unremarkable entrance 
medical examination in September 1978.  There was a normal 
chest X-ray, and 20/20 bilateral distant vision and "J-1" 
near vision uncorrected.  Audiology showed that the hearing 
was evaluated at 500, 1,000, 2,000, 3,000, 4,000 and 6,000 
Hertz.  Hearing thresholds in decibels in the right ear were 
10/5/5/0/0/0 and in the left ear 10/0/0/0/0/10.  There were 
no pertinent complaints noted in the medical history.  (The 
service medical records show the same frequencies were tested 
on subsequent audiology examinations and, therefore, only the 
hearing thresholds will be reported hereafter.).



In April 1979 the veteran complained of eye matting of two 
days after he had dust in the right eye.  The assessment was 
conjunctivitis of the right eye.   A physical examination in 
November 1979 showed an unremarkable clinical evaluation and 
chest X-ray.  His visual acuity reported was 20/20 
uncorrected distant vision.   The audiology thresholds were 
10/5/0/0/5/5 in the right ear and on the left 10/5/0/0/0/5.  
A pulmonary clinic entry in late 1979 for a corrosion control 
examination noted polyurethane paint usage and nothing 
remarkable on the clinical examination.  Reexamination in 
June 1980 again showed a normal clinical evaluation and chest 
X-ray.  His distant vision was 20/20 uncorrected and 
audiology thresholds in the right ear were 10/5/5/5/5/0, and 
on the left 10/5/0/5/5/0.  

A corrosion control annual examination in June 1980 included 
a pulmonary function evaluation that reported FVC 96%, FEV1 
108% and the ratio of the two .95%.  There was no indication 
of an abnormal physical examination.  September 1980 asbestos 
screening examination pulmonary function found FEV1 107%, FVC 
94% with the ratio 97%.  A December 1980 semi annual 
examination for corrosion control noted that the veteran was 
not using polyethylene paint but epoxy paint and 
sandblasting.  It was noted that he had no problem since the 
June 1980 examination and the current examination appeared 
unremarkable. 

In December 1980, the veteran was seen with a complaint of 
central vision field loss for several days.  An examiner 
reported a normal examination and the assessment was field 
loss by history that was hard to confirm on examination. A 
follow-up examination in December noted a complaint of 
persistent blurred vision and central vision loss that was 
not confirmed on examination.  An ophthalmology evaluation 
found visual acuity 20/15 bilateral and a normal fundoscopic 
evaluation.  Slit lamp with dilated fundi showed findings 
consistent with macular retinitis, central scotoma and 
probable permanent scotoma that may improve.  By history it 
was noted he had mottled vision after direct exposure to 
sunlight six days previously.  

A September 1981 audiology evaluation reported hearing 
thresholds of 5/0/0/0/0/0 bilateral.  A January 1982 record 
entry noted recent eye follow-up for the right eye and an 
examination found a corneal abrasion at 3 o'clock.  The 
veteran was referred to ophthalmology with an assessment of 
corneal abrasion.  A February 1982 audiology evaluation 
showed right ear thresholds of 15/10/5/10/5/15 and for the 
left ear 10/5/0/0/5/0.  A January 1984 examination showed a 
normal clinical evaluation and 20/15 distant vision bilateral 
with no correction.  Audiology thresholds in the right ear 
were 15/10/5/0/10/15 and in the left ear 5/0/0/0/5/5.

On reexamination of the veteran in November 1984, the 
clinical evaluation was essentially normal and there was 
nothing pertinent mentioned in medical history.  His distant 
visual acuity was 20/20 bilateral.   Audiology examination 
thresholds for the right ear were 0/5/0/0/5/10 and for the 
left ear 10/0/0/0/0/10.  An October 1985 medical examination 
showed a normal clinical examination and 20/20 bilateral 
distant vision.  The audiology testing showed hearing 
thresholds in the right ear of
10/0/0/0/5/10 and in the left ear 15/5/0/0/0/10.  The medical 
history from an April 1986 examination was pertinently 
unremarkable.  There was a chest X-ray in April 1986 that was 
read as normal.  An eye examination for ionizing radiation 
found distant/near vision without correction for the left eye 
20/15 and 20/20.  For the right eye it was 20/20 and 20/15.  
A slit lamp examination was completed.  The diagnosis was no 
opacities.   

On an asbestos surveillance program form dated in June 1986 
the veteran said he had exposure to asbestos dust in service 
but did not work directly with asbestos.  An audiology 
examination in November 1986 reported hearing thresholds in 
the right ear of 10/10/5/0/5/10 and 10/5/0/0/0/5 for the left 
ear.  

A medical examination in December 1986 for corrosion control 
again showed an unremarkable clinical evaluation.  A cheat X-
ray was read as within normal limits.  The veteran had 20/20 
distant vision bilateral.  The audiology examination hearing 
thresholds were 10/5/5/5/0/5 for the right ear and 
10/5/0/0/0/0 for the left ear.  

In January 1987 the veteran was seen regarding a corneal 
abrasion of the right eye and the assessment was of a 
peripheral corneal ulcer of the right eye.  He had 20/20 
vision both eyes.  He was seen the next day and the 
assessment was of a resolving peripheral corneal ulcer.  Once 
again his bilateral visual acuity was reported as being 
20/20.  

A clinical record entry in early February 1987 again showed 
20/20 bilateral visual acuity and a complaint of right eye 
irritation.   There was two-plus papillary hypertrophy of the 
right eye.  An emergency care record in February 1987 after 
he reported having been hit in the right eye with a ball 
noted for the right eye secondary iritis in addition to 
corneal abrasion.  Follow up the next day showed resolved 
corneal abrasion of the right eye with 20/25 and 20/20 visual 
acuity reported.  Later in February an optometry clinic 
record shows 20/20 visual acuity in both eyes and a complaint 
of eye irritation.   The affected eye was not identified.  

Service medical records show that in September 1988 the 
veteran was seen to rule out a right eye corneal abrasion 
after he had dust in the right eye.  The cornea was clear and 
the assessment was right eye foreign body removed.  His 
visual acuity was reported as being 20/15 bilateral.   In 
January 1989 an impression of bronchitis and sputum drainage 
was reported for his one-week history of productive cough.  
The examiner reported clear lungs.  A July 1989 medical 
examination showed a pertinently unremarkable clinical 
evaluation with bilateral distant vision 20/20 and near 
vision 20/20 in the right eye and 20/25 in the left eye with 
no correction.  The audiology examination showed hearing 
thresholds of 10/5/0/0/10/20 in the right ear and 
5/5/5/5/5/15 in the left ear.  There was no pertinent 
elaboration of medical history.  

The service medical records show that the veteran's bilateral 
distant vision without correction noted was 20/20 in February 
1990 and February 1991.  A July 1991 audiometry examination 
showed hearing thresholds of 10/5/0/5/15/20 in the right ear 
and 5/5/0/-5/10/20 in the left ear.   The report of a 
separation medical examination in June 1992 showed an 
unremarkable clinical evaluation.  



The veteran's bilateral distant and near visual acuity was 
reported as 20/20 without correction.  The audiometry 
examination showed hearing thresholds of 5/0/0/0/10/10 in the 
right ear and 0/5/0/0/5/10 in the left ear.  The examiner 
reported no defects or diagnoses.  There was no history of 
any ear or eye trouble and chest pain was indicated to have 
been remote with none in seven years.

The veteran's initial VA compensation application in 1992 
included bilateral hearing loss, bilateral eye disorder and 
asbestos exposure.  In October 1992 correspondence he stated 
it was his understanding that he was aboard a ship that had 
asbestos in its air environment.  He recalled that aboard 
another ship he worked extensively at replacing old lagging 
of water pipes and that it was his understanding that the old 
lagging contained asbestos.  He recalled having worked in 
service as an aircraft painter with polyurethane paint and as 
a jet mechanic on a flight line and flight deck.  He also 
recalled duty as an electronics technician.  He submitted 
duplicate service medical records in response to an RO 
request for additional evidence in 1992.

The veteran reported to a VA examiner in late 1992 that he 
had blind spots in his eyes after looking at the sun 
unprotected in service, and he complained of blurred distance 
vision.  He said he had had routine annual eye examinations 
and was told he had blind spots.  He reported decreased 
hearing capacity and exposure to jet engine noise in service.  
As for environmental exposure to polyurethane he mentioned 
work in a paint shop in service and that he was concerned 
about possible consequences.  According to the report he 
denied any symptoms currently.  

The examination of the ears showed clear canals and tympanic 
membranes.  Eye ocular movements were normal.  The pupils 
were equal and reacted to light and accommodation. The fundi 
were benign and vision was 20/20 bilaterally.  The lungs were 
clear to percussion and auscultation and a chest X-ray was 
reported as normal.  




The diagnoses included decreased hearing capacity by history, 
audiogram pending; actinic macular burn by history; 
environmental exposure to polyurethane paint, asymptomatic.  
Another clinical record entry noted bilateral visual acuity 
of "20/50" right eye and 20/16 in the left eye.  The 
examiner noted additional testing was to be completed.

The record shows that pulmonary function testing was 
interpreted as showing spirometry within normal limits and 
that serial "DCLO" testing was suggested.  Audiology 
examination showed that the veteran had no complaint of 
decreased hearing or tinnitus and that he reported a history 
of noise exposure to aircraft in service.  The pure tone 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 
0/-5/-5/0/10 right and 0/0/-5/0/5 left.  Speech recognition 
was 96% bilateral.  The summary reported hearing within 
normal limits in both ears.  Follow up was recommended for 
hearing loss at 6,000 and 8,000 Hertz, apparently in the 
right ear in view of a related consultation report.  

On a vision examination, the examiner recorded the veteran's 
history of retinal burns to both eyes in 1986 after staring 
at the sun too long.  It was reported that he did not wear 
glasses and that he had recently a yellowish discoloring of 
eyeballs.  Uncorrected distant vision was 20/20 bilateral and 
bilateral near vision was "J1".  The examiner reported no 
diplopia or visual field deficit.  The veteran showed full 
extraocular movements, eyes straight and clear cornea lenses 
on slit lamp examination.  

The examiner reported no evidence of scarring on the fundi, 
cyst formation or other disturbance.  There was peripheral 
retinal cystoid degeneration development bilaterally.  The 
diagnosis was actinic macular burn by history, both eyes; 
peripheral retinal cystoid degeneration development of both 
eyes.  The examiner suggested a visual screen analysis of the 
central field of both eyes for baseline determination 
purposes.   



Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

 (1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence. Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims for service connection are not well 
grounded and must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, a claim that is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of his claim.  The Board 
in remanding the case sought to ensure the veteran was 
afforded due process in view of the information in the file 
that indicated a timely appeal may not have been filed.    

The Board in remanding the case did not intend give any 
indication or impression that any of the claims was well 
grounded.  There was no evidence mentioned that would 
reasonably have been viewed as probative in the determination 
of well groundedness but not as yet of record.    


The RO did complete the essential action requested by 
determining that a timely appeal had been filed.  Nothing in 
the record since the remand has referred to evidence 
probative in the determination of a well grounded claim that 
has as yet been obtained.  Such evidence has not been 
reported since notice was given to the veteran and his 
representative in May 1999 that the appeal was being returned 
to the Board.  Therefore, the Board finds that no additional 
assistance is required at this time.  Stegall v. West, 
11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  

In connection with the development of the claim, the Board 
observes that the RO obtained VA medical records and the 
veteran's service medical records.  The veteran added 
duplicate service medical records in response to an RO 
development letter in late 1992.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions, provided in 
writing, cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), his lay 
assertion on a matter of medical causation or etiology would 
not be entitled to any favorable presumption in the well-
grounded determination.  

There has been no medical opinion offered that the veteran 
currently has a disability linked to claimed asbestos 
exposure or exposure to polyurethane paint.  Nor is the Board 
left with the belief that he has an eye disability linked to 
claimed direct sun exposure in service.  He has consistently 
been found to have normal visual acuity and he has not 
identified treatment since service that included a medical 
opinion of a current eye disability.  Information he provided 
to a VA examiner soon after service reasonably interpreted 
must have referred to eye evaluations in service.  

The record in service did not show a confirmed eye disability 
linked to sunlight exposure.  The VA examiner found no visual 
field deficit or diplopia and the diagnosis was of an actinic 
burn by history.  No other finding was linked to sun 
exposure.  Regarding a hearing disability, the record does 
not show a current disability meeting the VA criteria for 
consideration of service connection.    

Although further respiratory tests and eye examination were 
recommended, as the Board finds the claims are not well 
grounded, there is no burden upon the Board to require 
development, including further examination.  Brewer v. West, 
11 Vet. App. 228 (1998).  The principle that VA cannot assist 
in developing a claim that is not well grounded was recently 
discussed at length in Morton v. West, 12 Vet. App. 477 
(1999).

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
diagnosis or causation,  Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find his claim well 
grounded.  Espiritu.  Accordingly, as a well-grounded claim 
must be supported by competent evidence, not merely 
allegations, Tirpak, the veteran's claims for service 
connection must be denied as not well grounded.

In essence, a critical element missing is a current diagnosis 
of any claimed disability.  In this case probative medical 
evidence is required to well ground the claims.  The 
veteran's assertions are noted but alone are not of 
sufficient evidentiary value to well ground the claim.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


The Board considered and denied the veteran's claims other 
than his claim for asbestos exposure residuals on a different 
basis than the RO, and the appellant has not been prejudiced 
by the decision.  The RO adjudication accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
In determining the claim is not well grounded rather than 
denying the claim on the merits, the veteran has a lower 
burden to overcome in the event he should seek to reassert 
his claim should he obtain probative medical evidence.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that would well ground the claims 
for service connection.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


II.  Initial evaluation for a residual 
scars of the
left temple and top of the left eye.

Factual Background

The service medical records show that the veteran in February 
1980 sustained a 3-4 cm laceration to the left temple that 
was cleaned and sutured.  Suture removal a week later noted a 
healed laceration above the left eyebrow.   In December 1985 
he was seen for a resolving laceration with three sutures on 
top of the left eye.  The site was described as clean, dry 
and intact and the assessment was resolving laceration.  
Another examination at the time regarding suture removal 
noted the forehead laceration was then healed.  Subsequent 
medical examinations in service are pertinently unremarkable.



The veteran did not mention the facial scars in his initial 
VA compensation application in 1992.  Nor did he refer to the 
scar residuals on other correspondence he submitted at the 
time.  He did not mention either scar on a VA examination in 
1992 and scars of the left temple or over the left eye were 
not noted on the examination.

The RO in April 1993 granted service connection for 
residuals, scars of lacerations of the left temple and top of 
the left eye.  A noncompensable evaluation was assigned under 
Diagnostic Code 7800 criteria.

The veteran was notified of the initial rating determination 
in April 1993.  The RO advised him that a noncompensable 
rating was assigned, as there was no evidence of 
"deformity" or functional impairment.  In disagreeing with 
the rating of the residual scars, he stated that he should 
get a "higher percentage".  A statement of the case was 
issued that included Diagnostic Code 7800 rating criteria.  
The representative in March 1994 elaborated on the veteran's 
contentions regarding various issues but did not mention 
anything specific regarding the scar residuals.    


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  For the application of this 
schedule, accurate and fully descriptive medical examinations 
are required, with emphasis upon the limitation of activity 
imposed by the disabling condition. 38 C.F.R. § 4.1.


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation. AB  v. Brown, 6 Vet. 
App. 35, 38 (1993).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Disfiguring scars of the head, face or neck where there is 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement shall 
be rated as 50 percent disabling.  Where severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles, a 30 percent rating may be assigned.  A 10 
percent rating is provided for a moderate, disfiguring scar.  
Where such scars are slight, a 0 percent rating is provided.

When in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent. 



The most repugnant, disfiguring conditions, including scars 
and diseases of the skin, may be submitted for Central Office 
rating, with several unretouched photographs.  Diagnostic 
Code 7800.

Scars, superficial, poorly nourished, with repeated 
ulceration shall be rated as 10 percent disabling.  
Diagnostic Code 7803.  

Scars, superficial, tender and painful on objective 
demonstration shall be rated as 10 percent disabling.  
Diagnostic Code 7804.

The 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  Note following Diagnostic Code 7804.

Scars, other, shall be rated on limitation of function of 
part affected.  Diagnostic Code 7805.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been developed to the extent possible and 
that no further duty to assist exists with respect to this 
claim.  The RO in 1992 considered a VA examination in 
connection with the claim and had the veteran's service 
medical records.  The Board finds this record was adequate 
for an informed determination of the level of impairment from 
the residuals of his facial scars.  

The record included sufficient information regarding the 
disability to apply pertinent rating criteria.  The veteran 
has not been provided any other comprehensive evaluation or 
treatment since the VA examination report of late 1992.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran 
asserts, in essence, that he should receive a higher initial 
rating.

The rating assesses the presence of symptoms as reflected in 
the applicable alternative ratings for scars as primary 
rating criteria for the ratings from 0 to 50 percent.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the rating scheme for facial scars appropriate 
for the veteran's disability in view of the symptomatology.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992), 38 C.F.R. 
§§ 4.20, 4.21 (1998). 

The record reflects that the RO rated the veteran's 
disability on the basis of a contemporaneous VA examination 
and the service medical records.  The service medical records 
appear complete and they offer substantive information 
probative of the severity of the service-connected disability 
of the facial scars.  The service medical records, VA 
examination and the veteran's statements are viewed as the 
best evidence of the current severity of the facial scar 
disability.  

The Board does not find that further examination is required 
directed specifically to the veteran's facial scars.  The 
veteran did not mention facial scars in the 1992 claim for 
service connection or in other correspondence to the RO 
wherein he discussed disabilities under consideration.  

The veteran did not mention facial scars on VA examination, 
and the examiner did not note any appreciable scaring.  It 
would appear to be that the grant of service connection was 
gratuitous since the disability was not claimed directly or 
inferred from any other existing claim.  Nor has the veteran 
or his representative offered a basis for a higher rating 
based upon applicable criteria.

The Board finds applicable the following comments made 
recently by an appellate court regarding the need to obtain 
additional VA examination:

"However, we agree with the [Veterans Claims Court's] 
interpretation of § 3.327(a) that the veteran must come 
forward with at least some evidence that there has in fact 
been a material change in his or her disability when that 
veteran seeks a rating increase.  A bald, unsubstantiated 
claim for an increase in disability rating is not evidence of 
a material change in that disability and is insufficient to 
trigger the agency's responsibility to request a 
reexamination." Glover v. West, No. 99-7015 (Fed. Cir. Aug. 
2, 1999).  

See also Fenderson, 12 Vet. App. at 126 regarding the 
distinction between evidence considered in initial rating 
determinations and claims for increase and the application of 
the holding in Francisco to initial rating claims.  Although 
the situation here is somewhat different than in Glover, the 
point is well taken.  Also the Board finds that there is 
evidence of the level of disability to not require a 
comprehensive examination directed specifically to the 
disability.  Pernorio, 2 Vet. App. at 632. 

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an initial 
compensable evaluation is not warranted.  The scar residuals, 
overall, appear to reflect no more disability than the 
corresponding percentage evaluation under Code 7800 of 0 
percent would contemplate.  The rating scheme applied does 
not require a mechanical application of the schedular 
criteria.  Here, however, applying the rating schedule 
liberally supports a 0 percent evaluation for slight scar 
residuals.  

The Board observes the facial scaring is not described as 
disfiguring either in medical records or by the veteran.  The 
evidence of probative value in view of the criteria, viewed 
objectively, preponderates against the claim for an initial 
rating beyond 0 percent.  It supports a conclusion that the 
veteran's disorder from the standpoint of facial scarring is 
no more than a 0 percent rating would contemplate.  That such 
scars are slight is, in essence, conceded given that service 
connection was granted.  

Service medical records after treatment in 1980 and 1985 are 
unremarkable and this period includes comprehensive 
examinations.  The initial VA examination noted no scarring 
and found the head, and face normal.  There is no 
characterization of the scar residuals as disfiguring which 
is necessary according to the criteria for a 10 percent 
evaluation under Diagnostic Code 7800.  The criteria that 
superficial scars either tender and painful or poorly 
nourished does not appear to offer an alternative basis for a 
compensable rating as the record does not include any 
evidence of such residuals.  Diagnostic Codes 7803, 7804.  
38 C.F.R. § 4.7.

The Board notes that the RO did not provide the veteran with 
the criteria for assignment of a compensable evaluation for 
facial scars on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (1998).  In light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised  from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  

The Board finds that the service-connected facial scarring 
has not rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care.  There exists no basis 
upon which to refer the veteran's case to the VA Director of 
the Compensation and Pension Service for consideration of 
assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1).

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits.  See for example Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  The Board has determined that 
the veteran's residual scars of the left temple and top of 
the left eye do not warrant consideration of staged ratings 
in view of facts specific to the disability.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensation evaluation for facial scars.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a bilateral hearing 
loss, a bilateral eye disorder, residuals of exposure to 
polyurethane paint or residuals of exposure to asbestos, the 
appeal is denied.
 
Entitlement to an initial compensable evaluation for residual 
scars of the left temple and top of the left eye is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

